MERRITT, Circuit Judge,
dissenting.
I agree with the Court’s disposition of the permissive intervention issue under Rule 24(b) but disagree with its decision concerning mandatory intervention under § 24(a). The Court rests its decision on “adequacy of representation,” and I disagree with its decision that the new NAACP general counsel is adequately representing the group of black parents represented by Thomas Atkins, Esq. These parents insist that the provisions of the consent decree establishing the monitoring commission, the community relations program and the student conduct code should not be changed. The new NAACP counsel has agreed with the school board and the State to make significant changes in these programs, including transferring the monitoring function from an independent local agency to the state and reducing the role of parents in the community relations program. The NAACP and the defendants may very well be right on the merits, but their positions are directly contrary to the position of the black parents who believe the terms of the consent decree should be fully carried out. I believe the District Court and this Court will be assisted by having both sides of the issue fully ventilated, and this cannot be done if one side is excluded from the courtroom.
I recognize that Mr. Atkins and his clients are “divisive” and sometimes difficult to deal with and that the NAACP, the defendants and the Court may well be tired of this case and Mr. Atkins’ tactics. I am persuaded, however, by Mr. Atkins’ argument that the monitoring function should not be turned over to the state without an adversary hearing where parties on both sides are heard. I think the arguments in favor of the consent decree and the status quo need to be heard and considered. I think Mr. Atkins' clients are entitled to be *1195heard, and I would not agree to the settlement modifying the consent decree without letting them have their day in court.